Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 12/7/2020 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 10/29/2020. Claim 2 has been cancelled. Claims 1, 5, 8, 11, 16, 18 have been amended. Claims 1, and 3-20 are presented for examination.
Response to Arguments
3.	Claim objection for claim 5 has been withdrawn in light of the amendment to claim filed on 10/29/2020.
4.	35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection for claim 2 has been withdrawn in light of the amendment to claim filed on 10/29/2020.
5.	Applicant’s arguments, see pages 9-11, filed on 10/29/2020, with respect to the rejection(s) of claim(s) 1, 8, and 16, have been fully considered and are persuasive.  Due to amendment to the claim, upon further consideration, a new ground(s) of rejection is made in view of Plache (US PG Pub: 2013/0006395).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4-7, 10-11, 14-15 recites the limitation "the missing requirement".  There is insufficient antecedent basis for this limitation in the claim. Based on the amendment filed on 10/29/2020, “the missing requirement” word has been replaced by “required input” for the independent claims 1, 8, and 16. Applicants need to uniformly replace the same word into dependent claims also to overcome the rejection.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schnackel (US PG Pub: 2011/0153524) in view of Plache (US PG Pub: 2013/0006395), and further in view of Spears (US PG Pub: 2012/0143378).
9.	Regarding claim 1, Schnackel teaches a method for configuring and operating building equipment in a building management system (BMS), the method comprising: receiving a first input from a user via a user interface (e.g., A user of the system specifies and inputs various delivery requirements of each system into a Computer-aided Drafting (CAD) database including 
	presenting an equipment graphic on the user interface in accordance with the application of the tag (e.g., the appropriate blocks are inserted in the drawing, a function completed using a custom fixture and equipment selection program that aids the operator in identifying the necessary fixtures and equipment in the room and accurately specifying the locations and utility/pressure requirements of each in a format that the automated design and optimization programs can recognize) (Para. [0056]);
	identifying required input associated with the first input (e.g., If the pre-check software identifies any missing information or parameters, the missing information or invalid parameters are brought to the attention of the user in the form of graphical feedback comments on the design input drawing) (Para. [0017]);
	presenting feedback to the user on the equipment graphic presented on the user interface that identifies the required input (e.g., If the pre-check software identifies any missing information or parameters, the missing information or invalid parameters are brought to the attention of the user in the form of graphical feedback comments on the design input drawing) (Para. [0017]);
	receiving a second input from the user via the user interface, the second input satisfying the required input (e.g., The user then corrects these deficiencies and resubmits the input parameters to the pre-check software for another analysis of the input for any further missing information or invalid parameters) (Para. [0017]).

	Plache teaches the first input comprising an application of a tag within the BMS, the tag associated with at least one of a type and a relationship with the building equipment (e.g., In this example case, the update component 802 can automatically update the HMI application 704, but prompt the user for input incase of any conflicts and/or ambiguous situations. For example, if HMI application 704 includes a reference to a tag called "Boiler1," which is deleted from the industrial automation device 702, and two new tags, "MainBoiler" and "Boiler1," are created on the industrial automation device 702. In this example situation the update component 802 can detect that a new tag is created for "MainBoiler" and add an appropriate graphic element to the HMI application 704. In addition, the update component 802 can query a user to determine whether the reference to the named tag "Boiler1" is to be changed to match the new "Boiler1" tag in the industrial automation device 702, or whether a new graphic element is to be created) (Para. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Schnackel and Plache before him/her, to modify the teachings of Schnackel to include the teaching of Plache with the motivation to providing a bi-directional binding between graphic elements and industrial automation data types (Plache: Para. [0006]).


	and providing a control signal to the building equipment in accordance with the control decision.  
	Spears teaches receiving a third input from the user via the user interface, the third input comprising a control decision associated with the building equipment (e.g., In another embodiment, the automation control tool 200 and operation scheduler module 201 provides a mechanism by which a user may adjust and control a building HVAC control scheme. For example, a user may interact with the automation control tool 200 and operation scheduler module 201 provides via the display 212a and input devices 214a to monitor and adjust the operation of one or more of the automation devices 114, 116, 118 and 120) (Para. [0039]);
	and providing a control signal to the building equipment in accordance with the control decision (e.g., In response to the user input, the automation control tool 200 may generate commands and signals to implement a change or initiate an activity at one of the identified automation devices 114, 116, 118 and 120. The automation devices 114, 116, 118 and 120, in turn, operate to adjust and monitor the building HVAC control scheme based on the received commands and signals in order to control building automation system 100 and/or compensate for changes in the ambient temperature or weather conditions associated with typical seasonal variations.) (Para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Schnackel, Plache, and Spears before him/her, to modify the combined teachings of Schnackel, and Plache 
10.	Regarding claim 7, the combination of Schnackel, Plache and Spears teaches the method of claim 1, wherein Schnackel further teaches the missing requirement comprises a first missing requirement, the method further comprising: identifying a second missing requirement associated with the first input; and presenting a list of missing requirements to the user on the user interface, the list comprising the first missing requirement and the second missing requirement (e.g., The Warming frame on the dialog lists the following potential errors: 
1. Lights found in the drawing that are missing schedules. The lights are ignored by the circuiting automation program. 2. Block references that are not recognized as lights. 3. Lights found outside room boundaries that were not directed into a room with a marker. 4. No exits lights were found in the drawing) (Para. [0128]-[0132]).  
11.	Regarding claim 8, Claim 8 recites building management system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 8 respectively.  
12.	Regarding claim 13, the combination of Schnackel, Plache and Spears teaches the system of claim 8, wherein Spears further teaches providing the control decision to the building equipment comprises providing a  setpoint to the building equipment (e.g., The disclosed automation control tool and operations scheduler may be configured to provide a unified interface or schedule display for monitoring and controlling the operations of, and generating the devices and components operable within a building automation system) (schedule includes the set pint) (Para. [0015]).  
13.	Regarding claim 14, as to claim 14, applicant is directed to the citation for claim 7 above.  
14.	Claims 3, and 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schnackel in view of Plache, further in view of Spears, and further in view of Camarasa (US PG Pub: 2018/0011455).
16.	Regarding claim 3, the combination of Schnackel, Plache, and Spears teaches the method of claim 1 but does not specifically teach wherein presenting the feedback to the user comprises presenting textual feedback on the user interface.    
	Camarasa teaches wherein presenting the feedback to the user comprises presenting textual feedback on the user interface (e.g., In general, according to another aspect, the invention features a system for managing assets of building management systems. The system comprises an application server for storing status information concerning the assets of the building management systems and user devices for displaying a graphical user interface. This graphical user interface includes a status graphic providing information concerning the status of the assets of the associated building management system and a status pane for displaying textual information for the assets) (Para. [0026]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Schnackel, Plache, Spears, and Camarasa before him/her, to modify the combined teachings of Schnackel, Plache and Spears to include the teaching of Camarasa with the motivation to configure and 
13.	Regarding claim 9, the combination of Schnackel, Plache and Spears teaches the system of claim 8 but does not specifically teach wherein the feedback comprises presenting at least one of graphical feedback or textual feedback on the user interface.  
	Camarasa teaches wherein the feedback comprises presenting at least one of graphical feedback or textual feedback on the user interface (e.g., In general, according to another aspect, the invention features a system for managing assets of building management systems. The system comprises an application server for storing status information concerning the assets of the building management systems and user devices for displaying a graphical user interface. This graphical user interface includes a status graphic providing information concerning the status of the assets of the associated building management system and a status pane for displaying textual information for the assets) (Para. [0026]).  
17.	Regarding claim 12, the combination of Schnackel, Plache and Spears teaches the system of claim 8 but does wherein presenting the feedback to the user via the user interface comprises presenting the feedback to the user on a display of a user device, the user device comprising at least one of a smartphone, a tablet, or a laptop.  
	Camarasa teaches wherein presenting the feedback to the user via the user interface comprises presenting the feedback to the user on a display of a user device, the user device comprising at least one of a smartphone, a tablet, or a laptop (e.g., Examples of user devices 102 include desktop and workstation computers and mobile devices such as smart phones, tablets, laptops, and other mobile computing devices. Each of the user devices includes a display 103, such as a computer monitor, touch screen display, or augmented reality display on which a user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Schnackel, Plache, Spears, and Camarasa before him/her, to modify the combined teachings of Schnackel, Plache, and Spears to include the teaching of Camarasa with the motivation to display user interface displayed, containing information provided by the application server (Camarasa: Para. [0061]).
18.	Claims 4, 6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schnackel, in view of Plache, further in view of Spears, and further in view of Walser (US PG Pub: 2015/0241856).
19.	Regarding claim 4, the combination of Schnackel, Plache and Spears teaches the method of claim 1 but does not specifically teach wherein identifying the missing requirement comprises identifying a sensor that needs to be associated with an air handling unit.  
	Walser teaches wherein identifying the [missing requirement] comprises identifying a sensor that needs to be associated with an air handling unit (e.g., Measurement devices 42-43 may be temperature sensors, pressure sensors, flow sensors, lighting sensors, voltage sensors, current sensors, position sensors, sensor-dependent switches, or any other type of measurement device. Control devices 44-45 may be actuators, chillers, heaters, boilers, air handling units, variable air volume units, fans, dampers, or any other type of device capable of exercising control over a variable state or condition observed by measurement devices 42-43. Main control unit 30 and auxiliary control units 32-40 may utilize any type of control methodology (e.g., feedback control, model predictive control, pattern recognition adaptive control, PID control, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Schnackel, Plache, Spears, and Walser before him/her, to modify the combined teachings of Schnackel, Plache, and Spears to include the teaching of Walser with the motivation to provide user input for test selection of BMS component (Walser: Para. [0054]).
20.	Regarding claim 6, the combination of Schnackel, Plache, and Spears teaches the method of claim 1 but does not specifically teach wherein identifying the missing requirement comprises identifying a sensor that needs to be associated with a chiller.    
	Walser teaches wherein identifying the [missing requirement] comprises identifying a sensor that needs to be associated with a chiller (e.g., Measurement devices 42-43 may be temperature sensors, pressure sensors, flow sensors, lighting sensors, voltage sensors, current sensors, position sensors, sensor-dependent switches, or any other type of measurement device. Control devices 44-45 may be actuators, chillers, heaters, boilers, air handling units, variable air volume units, fans, dampers, or any other type of device capable of exercising control over a variable state or condition observed by measurement devices 42-43. Main control unit 30 and auxiliary control units 32-40 may utilize any type of control methodology (e.g., feedback control, model predictive control, pattern recognition adaptive control, PID control, feed-forward control, open loop control, etc.) to translate an input signal (e.g., a setpoint, a sensor input, feedback signal, an error signal, etc.) into a control signal for control devices 44-45) (Para. [0045]).  
Regarding claim 10-11, as to claim 10-11, applicant is directed to the citation for claim 4, and 6, respectively.  
22.	Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schnackel, in view of Plache, in view of Spears, and further in view of Vacariuc (US PG Pub: 2011/005718).
23.	Regarding claim 5, the combination of Schnackel, Plache and Spears teaches the method of claim 1 but does not specifically teach wherein wherein identifying the missing requirement comprises determining that a building space served by an air handling unit needs to be identified.
	Vacariuc teaches wherein wherein identifying the [missing requirement] comprises determining that a building space served by an air handling unit needs to be identified (e.g., In modern BMSs, BMS devices can exist on different networks within the building (e.g., one or more wireless networks, one or more wired networks, etc.) and yet serve the same building space or control loop. For example, AHU 22c and temperature sensor 20c may be connected to different communications networks although AHU 22c and temperature sensor 20c both serve first floor 30c. In some systems it may be desirable for a control strategy for first floor AHU 22c to use input from first floor temperature sensor 20c) (Para. [0023]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Schnackel, Plache, Spears, and Vacariuc before him/her, to modify the combined teachings of Schnackel, Plache, and Spears to include the teaching of Vacariuc with the motivation to automating some or all of a process for mapping of a building object to BMS inputs. Such embodiments may advantageously reduce the time and effort needed to organize a BMS having many hundreds or thousands of BMS inputs) (Vacariuc: Para. [0034]).
Regarding claim 15, as to claim 15, applicant is directed to the citation for claim 5 above.  
25.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pienta (US PG Pub: 2007/0208460) in view of Plache (US PG Pub: 2013/0006395), and further in view of Amundson (US PG Pub: 2014/0156087).
26.	Regarding claim 16, Pienta teaches a method for configuring and operating building equipment in a building management system (BMS), the method comprising: receiving a first input from a user via a user interface (e.g., For example, the user may select a graphic associated with increasing or decreasing a temperature set point. By determining the placement of an object or finger adjacent a graphic, the building automation is controlled) (Para. [0037]); 
presenting a textual summary to the user via the user interface, the textual summary comprising a description of the application of tag [and an instruction for properly configuring the building equipment] (e.g., In response to detecting a user or object in the field of view of the user sensor 20, the projector 18 is turned-on by the processor 22. As another example, the processor 22 determines a sequence of user selections or a particular configuration of one or more hands (e.g., which fingers are extended) or other objects. The sequence or image information is used to determine user authorization for further input) (Para. [0035]); 
receiving a second input from the user via the user interface, the second input comprising an updated input in response to the instruction (e.g., If the user is authorized, the processor 22 outputs building automation data to control the processor 22, other components of the device 12 or other devices) (output the building automation data includes steps or sequence to control the building equipment) (Para. [0035]); 

Pienta does not specifically teach the first input comprising an application of a tag within the BMS, the tag associated with at least one of a type and a relationship with the building equipment.
Plache teaches the first input comprising an application of a tag within the BMS, the tag associated with at least one of a type and a relationship with the building equipment (e.g., In this example case, the update component 802 can automatically update the HMI application 704, but prompt the user for input incase of any conflicts and/or ambiguous situations. For example, if HMI application 704 includes a reference to a tag called "Boiler1," which is deleted from the industrial automation device 702, and two new tags, "MainBoiler" and "Boiler1," are created on the industrial automation device 702. In this example situation the update component 802 can detect that a new tag is created for "MainBoiler" and add an appropriate graphic element to the HMI application 704. In addition, the update component 802 can query a user to determine whether the reference to the named tag "Boiler1" is to be changed to match the new "Boiler1" tag in the industrial automation device 702, or whether a new graphic element is to be created) (Para. [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pienta and Plache before him/her, to modify the teachings of Pienta to include the teaching of Plache with the motivation to providing a bi-directional binding between graphic elements and industrial automation data types (Plache: Para. [0006]).

Amundson teaches and an instruction for properly configuring the building equipment (e.g., In some cases, the HVAC controller 18 may then automatically transmit a second configuration data package to the remote device 62 where the information contained with the second configuration data package may be displayed on the user interface 98 of the remote device 62. In some cases, as described herein, the second configuration parameter data package may be dependent upon the user's selection of a first configuration parameter value) (user selection is interpreted as user input) (Para. [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Pienta, Plache, and Amundson before him/her, to modify the teachings of Pienta, and Plache to include the teaching of Amundson with the motivation to control the HVAC component via a wired or wireless communication link (Amundson: Para. [0017]).
27.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pienta in view of Plache, further in view of Amundson, and further in view of Wendorski (US PG Pub: 2012/0322358).
28.	Regarding claim 17, the combination of Pienta, Plache, and Amundson teaches the method of claim 16 but does not specifically teach wherein receiving the first input comprises receiving a supply fan speed control sequence.  
Wendorski teaches wherein receiving the first input comprises receiving a supply fan speed control sequence (e.g., FIG. 9 depicts a method 900 of operating a variable-volume exhaust system. The method 900 includes a fan speed adjustment sequence 900a and an outlet fan speed adjustment sequence 900a, a desired static pressure is set 902, typically by an operator at a controller) (Para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Pienta, Plache, Amundson, and Wendorski before him/her, to modify the combined teachings of Pienta, Plache, and Amundson to include the teaching of Wendorski with the motivation to energize one or more fans as required in an effort to maintain the static pressure (Wendorski: Para. [0042]).
29.	Regarding claim 18, the combination of Pienta, Plache, Amundson, and Wendorski teaches the method of claim 17, wherein Wendorski further teaches presenting the description of the application of the tag comprises providing an indication that the supply fan speed control sequence is used to maintain a minimum static pressure within ductwork (e.g., This is the static pressure that the fan will attempt to maintain during operation. The duct static pressure is sensed 904 at one or more sensors within the exhaust duct. As described above, if multiple sensors are used, the readings may be averaged or otherwise used to determine an accurate static pressure. The actual measured static pressure is then compared to the set static pressure 906 at the controller. As fume hood dampers close, this creates increasing static pressure in the duct (i.e., the pressure becomes more negative). The pressure transducer communicates this change of pressure to the controller. The controller responds by communicating to the variable frequency drive to reduce the speed of the fan motor 908. In alternative embodiments, where multiple fans are used, the controller may energize one or more fans as required in an effort to maintain the static pressure) (Para. [0042]).  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pienta in view of Plache, further in view of Amundson, further in view of Wendorski, and further in view of Blount (US PG Pub: 2014/0039685).
31.	Regarding claim 19, the combination of Pienta, Amundson, and Wendorski teaches the method of claim 17 but does not specifically teach wherein presenting the instruction for properly configuring the building equipment comprises providing a location for installing a sensor.    
Blount teaches wherein presenting the instruction for properly configuring the building equipment comprises providing a location for installing a sensor (e.g., During step 8, the technician 230 is presented with a set of fields that need to be filled out or verified. If a given field can be filled out automatically (such as location of sensor, name of technician (by virtue of log-in), time of day), this is optionally done by the sensor installation and verification software application 130) (Para. [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Pienta, Plache, Amundson, Wendorski, and Blount before him/her, to modify the combined teachings of Pienta, Plache, Amundson, and Wendorski to include the teaching of Blount with the motivation to efficient and accurate techniques for installing a sensor in a building management system (Blount: Para. [0004]).
32.	Regarding claim 20, the combination of Pienta, Plache, Amundson, and Wendorski teaches the method of claim 17 but does not specifically teach wherein presenting the instruction for properly configuring the building equipment comprises providing a location for obtaining a measurement.

Conclusion
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116